Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 39 line 1, replace “Game apparatus” with ---A game apparatus---
Allowable Subject Matter
Claims 22-23 and 25-42 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination of independent claim elements specifically comprising: at least six rockers each being pivotally mounted at one end thereof on the frame, and each having a free end, wherein: the set of tensile members comprises: at least six elongate tensile members, each elongate tensile member having one end connected to a rocker and the other end connected to one of a second set of elastic elements, the second set of elastic elements being fixed to one of the frame or a base, and a set of connecting elements connecting each rocker to the end effector, each one of the set of tensile members is independently adjustably tensioned by an associated actuator to move the free end of the rocker, which rocker movement causes movement of a connected connecting element leading to movement of the end effector. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715